Exhibit 10.2

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into on May 20, 2019 to be effective as of April 1, 2019 (“Effective
Date”), between Flotek Industries, Inc., a Delaware corporation (the “Company”),
and Elizabeth Wilkinson (“Employee”).

WHEREAS, Employee previously entered into that certain Employment Agreement
dated effective as of December 28, 2018 with the Company (the “Original
Employment Agreement”); and

WHEREAS, Employee and the Company wish to amend certain terms of the Original
Employment Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Original Employment Agreement shall be hereby amended and restated as follows:

1.    Employment. The Company shall employ Employee, and Employee shall be
employed with the Company, upon the terms set forth in this Agreement for the
period beginning on April 1, 2019 and ending on December 31, 2020 (the
“Expiration Date”), unless terminated earlier as set forth herein. The period
during which the Employee is employed by the Company is referred to as the
“Employment Period.”

2.    Position and Duties.

(a)    Employee shall serve as Chief Financial Officer of the Company and shall
be responsible for such duties as may be reasonably prescribed by the Board of
Directors of the Company or the Chief Executive Officer of the Company. Employee
will report to the Chief Executive Officer of the Company and work in the
Company’s Houston office.

(b)    Employee shall devote her reasonable best efforts and her full business
time and attention (except for permitted vacation periods, periods of illness or
other incapacity) to the business and affairs of the Company, and it shall not
be considered a violation of this Agreement for the Employee to, (a) engage in
or serve such professional, civic, trade association, charitable, community,
religious or similar types of organizations or speaking selections as the
Employee may select; (b) serve with the consent of the Chief Executive Officer
of the Company on the boards of directors or advisory committees of any
entities, or engage in other business activities; and (c) attend to the
Employee’s personal matters and finances so long as such services and activities
in (a) – (c) do not significantly interfere with the performance of Employee’s
responsibilities as an employee of the Company.



--------------------------------------------------------------------------------

3.    Base Salary, Equity Award and Benefits.

(a)    Employee’s annual base salary for the Employment Period shall initially
be $350,000 (the “Base Salary”). The Base Salary shall be payable in equal
installments in accordance with the Company’s general payroll practices and
shall be subject to required withholding. Any change in Base Salary shall be at
the sole discretion of the Compensation Committee of the Board of Directors of
the Company. During the Employment Period, Employee will be eligible to
participate in the Company’s employee benefit programs.

(b)    Employee shall be eligible for annual bonuses in accordance with the
Management Incentive Plan (the “MIP”) of the Company, pursuant to such terms as
shall be established by the Compensation Committee of the Board. The Employee’s
target bonus percentage for the 2019 MIP shall be seventy-five percent (75%).
Employee will be eligible to participate in the Performance Unit Plan (the
“PUP”) of the Company pursuant to the terms of that plan and such terms as shall
be established by the Compensation Committee of the Board. The factor for the
2019 PUP to determine the Employee’s award value shall be 1.35.

(c)    The Company shall reimburse Employee for all reasonable expenses incurred
in the course of performing duties under this Agreement which are consistent
with the Company’s policies in effect with respect to travel, entertainment and
other business expenses pursuant to applicable Treasury Regulations.

(d)    Employee may be eligible to receive annual merit raises approved at the
discretion of the Compensation Committee of the Board of Directors of the
Company.

(e)    Employee shall be eligible for vacations in accordance with Company
policies with a minimum of four weeks’ vacation during each year in the
Employment Period.

4.    Employment Term and Termination.

(a)    The Employment Period shall continue until terminated upon the earlier of
(i) the Expiration Date, (ii) Employee’s resignation with or without Good Reason
or Employee’s death or Disability or (iii) the termination of the Employee by
the Company with or without Cause.

(b)    Employee’s employment with the Company will be “At Will,” meaning that
either Employee or the Company may terminate Employee’s employment at any time
and for any reason, with or without Cause or Good Reason. The date on which the
Employees’ employment is terminated is referred herein as the “Termination
Date.” If the reason for termination is without Cause or with Good Reason,
Employee would receive a severance package consistent with the terms and
conditions set forth in Section 5 below.

5.    Severance.

(a)    If Employee’s employment with the Company is terminated by the Company
without Cause or by Employee with Good Reason prior to the Expiration Date, and
provided that Employee signs and delivers to the Company a Confidential
Severance and Release Agreement



--------------------------------------------------------------------------------

in a reasonable form as provided by the Company (the “Release Agreement”) within
60 days following the termination of Employee’s employment with the Company
(such 60th day being referred to as the “Release Date”) and does not revoke such
signed Release Agreement pursuant to the terms thereof, Employee shall be
entitled to receive severance compensation equal to the following:

(i)    150 percent of the Employee’s annual Base Salary and Target Bonus
(determined regardless of the actual results of the Company for that year) in
effect at the Termination Date, which amount under Section 5(a)(i) or (ii), as
applicable, shall be payable in nine (9) monthly installments equal to one-ninth
of such severance compensation, subject to required withholding, payable at the
end of each of the next nine (9) full calendar months following the first full
calendar month following the Release Date, and

(ii)    if the Employee timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Employee for the monthly COBRA premium paid by the
Employee for Employee and Employee’s dependents who were covered immediately
preceding the Termination Date. The reimbursement under Section 5(a)(2) shall be
paid to the Employee prior to the last day of the month immediately following
the month in which the Executive timely remits the premium payment, and the
Employee shall be eligible to receive such reimbursement until the earliest of:
(i) the 12-month anniversary of the Termination Date; (ii) the date the Employee
(or Employee’s dependents, if applicable) is no longer eligible to receive COBRA
continuation coverage; and (iii) the date on which the Employee receives
substantially similar coverage from another employer or other source.

(b)    Notwithstanding anything to the contrary herein contained, except to the
extent required by law, the Company shall not be required to pay any amounts
under this Section 5 or elsewhere in this Agreement if Employee is in breach of
any of its obligations under this Agreement or any other Agreement with the
Company, including without limitation, all employee policies of the Company and
any obligation relating to the treatment of Company confidential information and
any non-compete obligation, but as to all of these, only if materially injurious
to the Company.

(c)    If Employee’s employment with the Company is terminated for Cause or
death or Disability, or Employee resigns without Good Reason, Employee shall be
entitled to receive: (i) Employee’s Base Salary earned and payable through the
Termination Date; (ii) any accrued but unused vacation/time off to the extent
required under applicable law; (iii) reimbursement for all incurred but
unreimbursed expenses to the extent Employee is entitled to be reimbursed; and
(iv) any other earned but unpaid compensation, if applicable, as of the
Termination Date.

(d)    For purposes of this Agreement, the following terms shall have the
meanings set forth below:

“Cause” shall mean (i) Employee’s failure to substantially perform one or more
of Employee’s essential duties and obligations to the Company (other than any
such failure resulting from a Disability) which Employee fails to remedy in a
reasonable period of



--------------------------------------------------------------------------------

time (not to exceed 60 days) after receipt of written notice from the Company;
(ii) Employee’s refusal or failure to comply with the reasonable and legal
directives of the Board of Directors after written notice from the Board
describing Employee’s failure to comply and Employee’s failure to remedy same
within 21 days of receiving written notice; (iii) any act of personal
dishonesty, fraud or misrepresentation taken by Employee which was intended to
result in or resulted in substantial gain or personal enrichment of the Employee
at the expense of the Company; (iv) Employee’s violation of a federal or state
law or regulation applicable to the Company’s business which violation was or is
reasonably likely to be materially injurious to the Company; (v) Employee’s
conviction of, or plea of nolo contendere or guilty to, a felony under the laws
of the United States or any State that is reasonably likely to reasonably likely
to be materially injurious to the Company; (vi) Employee’s abuse of drugs, other
narcotics or alcohol during working hours or where such abuse (whenever
occurring) impacts on Employee’s working day, (vii) Employee’s breach of any of
his obligations under any written agreement with the Company (including without
limitation this Agreement and any proprietary information and inventions
assignment agreement with the Company) which, to the extent such breach is
remediable, Employee fails to remedy in a reasonable period of time (not to
exceed 60 days) after receipt of written notice from the Company; or
(viii) Employee’s violation of a policy of the Company which, to the extent such
failure is remediable, Employee fails to remedy in a reasonable period of time
(not to exceed 30 days) after receipt of written notice from the Company.

“Disability” shall have the meaning assigned to such term in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”).

“Good Reason” shall exist upon the occurrence of one of the following Company
actions (unless Employee consents in writing to such action(s)): (i) a material
reduction of the Employee’s salary and employee benefits to which the Employee
was entitled immediately prior to such reduction unless such reduction applies
to all similarly situated executives, (ii) a material reduction in the duties,
authority or responsibilities relative to the Employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction, provided,
however, that if the Company assigns to the Employee duties for another senior
executive position with the Company, such assignment shall not constitute Good
Reason; or (iii) the relocation of the Employee to a facility or a location more
than fifty (50) miles from the Employee’s then present location; provided,
however, that (A) Employee must provide the Company with written notice of the
occurrence of such action(s) within 60 days of the initial occurrence of such
action(s) and of her intent to terminate employment based on such action(s), (B)
the written notice must describe the event constituting Good Reason in
reasonable detail, and (C) within 30 days from the date that such written notice
is received by the Company, the Company must cure such action(s).

(e)    If there is a Change of Control of the Company prior to the Expiration
Date: (i) 60,000 shares of restricted common stock of the Company issued to
Employee pursuant to the Restricted Stock Agreement between Employee and the
Company dated December 28, 2018 will become vested as set forth in such
Restricted Stock Agreement, (ii) awards granted pursuant to the then applicable
MIP and PUP will become subject to, and affected by, the Change of Control



--------------------------------------------------------------------------------

provisions contained in such plans, and (iii) if Employee’s employment with the
Company is terminated by the Company without Cause or by Employee for Good
Reason prior to the Expiration Date, Employee will thereafter be entitled to
receive severance pursuant and subject to the terms and conditions of Section 5
of this Agreement.

(f)    Notwithstanding anything herein to the contrary, (i) to the extent
required by Section 409A of the Code, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in a manner and at a time that
complies with Section 409A; (ii) if at the time of Employee’s termination of
employment with the Company, Employee is a “specified employee” within the
meaning of Section 409A of the Code, and the deferral of the commencement of any
payments or benefits (or portions thereof) otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the payment
or benefits shall be delayed to the earliest date required under Section 409A of
the Code to the extent and amount necessary to comply with Section 409A of the
Code, with such delayed payments to be accumulated and made in lump sum on the
first business day following the earliest date permitted by Section 409A of the
Code, (iii) for purposes of this Section 5, a termination of employment only
occurs if it constitutes a “separation from service” under Section 409A of the
Code, and (iv) each payment identified in Section 5(a)(i)-(iii), including each
separate installment payment identified thereunder, will be considered the right
to a series of separate payments. Notwithstanding any other provision in the
Agreement, the Company and Employee will cooperate in good faith to amend or
modify the Agreement so that the payments under this Agreement qualify for
exemption from or comply with Code Section 409A; provided, however, that the
Company makes no representations that the payments under the Agreement shall be
exempt from or comply with Section 409A of the Code.

6.    Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by a nationally recognized overnight
delivery service, or mailed by first class mail, return receipt requested, to
the recipient at the address below indicated:

Notices to Employee:

Elizabeth Wilkinson

827 Greenbelt Drive

Houston, Texas 77079

Notices to the Company:

Flotek Industries, Inc.

Attn: General Counsel

10603 W. Sam Houston Pkwy. N., Suite 300

Houston, TX 77043

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by first class mail, three (3) days after so mailed.



--------------------------------------------------------------------------------

7.    Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

8.    Complete Agreement. Except with respect to any proprietary information and
inventions assignment agreement between the Company and the Employee, this
Agreement embodies with respect to the subject matter hereof the complete
agreement and understanding among the parties and supersedes and preempts with
respect to the subject matter hereof any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including but not limited to the
Original Employment Agreement.

9.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

10.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign her rights or
delegate her obligations hereunder without the prior written consent of the
Company except by operation of law to Employee’s estate upon the death of
Employee.

11.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas.

12.    Consent to Personal Jurisdiction. Any suit, action or other proceeding
arising out of or based upon this Agreement and any other agreement with the
Company which is not subject to the arbitration provisions of Section 13, shall
be brought in the U.S. District Court for the Southern District of Texas,
Houston Division.

13.    Arbitration and Equitable Remedies. Employee agrees that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Houston, Texas, in accordance with the rules then in effect of the
American Arbitration Association, provided however, the parties will be entitled
to full and liberal evidentiary discovery in accordance with the rules governing
civil litigation in courts of the same jurisdiction. The arbitrator may grant
injunctions



--------------------------------------------------------------------------------

or other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.    The Company shall pay the legal costs and expenses of such
arbitration; however, the prevailing party shall be entitled to recover from the
non-prevailing party all reasonable legal costs and expenses incurred including
time of law firm staff, court costs, attorneys’ fees, and all other related
expenses incurred in such arbitration.

14.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of such
provision or any other provision of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

FLOTEK INDUSTRIES, INC. By:  

/s/John W. Chisholm

Name:  

John W. Chisholm

Title:  

CEO/President

 

 

/s/Elizabeth T. Wilkinson

  Elizabeth Wilkinson

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT